UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-05162 Exact name of registrant as specified in charter: Delaware VIP® Trust Address of principal executive offices: 2005 Market Street Philadelphia, PA 19103 Name and address of agent for service: David F. Connor, Esq. 2005 Market Street Philadelphia, PA 19103 Registrant’s telephone number, including area code: (800) 523-1918 Date of fiscal year end: December 31 Date of reporting period: December 31, 2010 Item 1. Reports to Stockholders Delaware VIP® Trust Delaware VIP Cash Reserve Series Annual Report December 31, 2010 Table of contents > Portfolio management review 1 > Performance summary 2 > Disclosure of Series expenses 4 > Sector allocation 5 > Statement of net assets 6 > Statement of operations 8 > Statements of changes in net assets 8 > Financial highlights 9 > Notes to financial statements 11 > Report of independent registered public accounting firm 15 > Other Series information 16 > Board of trustees/directors and officers addendum 17 Investments in Delaware VIP® Cash Reserve Series are not and will not be deposits with or liabilities of Macquarie Bank Limited ABN 46 and its holding companies, including subsidiaries or related companies (Macquarie Group), and are subject to investment risk, including possible delays in repayment and loss of income and capital invested. No Macquarie Group company guarantees or will guarantee the performance of the Series, the repayment of capital from the Series, or any particular rate of return. Unless otherwise noted, views expressed herein are current as of Dec. 31, 2010, and subject to change. The Series is not Federal Deposit Insurance Corporation (FDIC) insured and is not guaranteed. It is possible to lose the principal amount invested. Mutual fund advisory services provided by Delaware Management Company, a series of Delaware Management Business Trust, which is a registered investment advisor and member of Macquarie Group. Delaware Investments, a member of Macquarie Group, refers to Delaware Management Holdings, Inc. and its subsidiaries, including the Series’ distributor, Delaware Distributors, L.P. Macquarie Group refers to Macquarie Group Limited and its subsidiaries and affiliates worldwide. This material may be used in conjunction with the offering of shares in the Delaware VIP Cash Reserve Series only if preceded or accompanied by the Series’ current prospectus. © 2011 Delaware Management Holdings, Inc. All third-party trademarks cited are the property of their respective owners. Delaware VIP® Trust — Delaware VIP Cash Reserve Series Portfolio management review Jan. 11, 2011 For the fiscal year ended Dec. 31, 2010, the Delaware VIP Cash Reserve Series Standard Class shares returned +0.10%, while Service Class shares returned +0.10% (both with distributions reinvested). By comparison, the U.S. Consumer Price Index increased 1.50% for the same period (source: Bureau of Labor Statistics). During the first few months of 2010, Treasury rates were volatile as a decline in intermediate rates was equally offset by a move to higher rates after sovereign-related risk fears appeared to have eased and Treasury auctions went poorly. The 3-month T-bill /10-year T-note curve flattened to 3.68% at the end of March. One-month London interbank offered rate (Libor) rates rose slightly and stayed at low levels throughout the first three months of the year as the short-term markets generally experienced more normal conditions. (Source: Bloomberg.) Yields trended sharply lower during the second and third quarters of 2010, with intermediate and long Treasurys leading the move to lower yields. Rate volatility continued to be high, but with markets anticipating low inflation and below-average economic growth, the trend to a “flight to quality” overwhelmed value considerations. Overall, these economic factors, along with an outlook for further quantitative easing by the Federal Reserve, led to historically low Treasury rates by the end of September with 2-year Treasury note yields trading near all-time lows. The 2-year/10-year Treasury curve flattened by 24 basis points, to 2.09%, as the markets favored intermediate maturities. As the year drew to a close, the investment environment was less welcoming for fixed income investments than it was for equities. The significant injections of stimulus during the fourth quarter seemingly raised not only growth expectations among investors, but also inflation expectations. As a result, Treasury yields rose markedly as the year wound down. We believe that global risk concerns along with continuing economic headwinds seem likely to result in short-term rates staying low through 2011. With short-term rates relatively steady at very low levels, the shape of the yield curve should be driven by the balance between the flight-to-quality demand for longer-term Treasury notes in a high-risk/low-inflation environment and the continuing need for large Treasury issuance to fund historic deficits. Cash Reserve Series-1 Delaware VIP® Trust — Delaware VIP Cash Reserve Series Performance summary The performance quoted represents past performance and does not guarantee future results. Current performance may be lower or higher than the performance quoted. Carefully consider the Series’ investment objective, risk factors, charges, and expenses before investing. This and other information can be found in the Series’ prospectuses and, if available, their summary prospectuses, which may be obtained by calling 800 523-1918. Investors should read the prospectuses and, if available, the summary prospectuses carefully before investing. Delaware VIP Cash Reserve Series Average annual total returns For periods ended Dec. 31, 2010 1 year 3 years 5 years 10years Lifetime Standard Class shares (commenced operations on July 28, 1988) +0.10% +0.82% +2.33% +2.09% +3.85% Service Class shares (commenced operations on May 1, 2000) +0.10% +1.35% +2.54% +2.10% +2.34% Returns reflect the reinvestment of all distributions and any applicable sales charges as noted in the following paragraphs. As described in the Series’ most recent prospectus, the net expense ratio for Service Class shares of the Series was 0.19%, while total operating expenses for Standard Class and Service Class shares were 0.75% and 1.05%, respectively. The management fee for Standard Class and Service Class shares was 0.45%. Delaware Management Company (DMC), the Series’ investment manager, has voluntarily agreed to reimburse certain expenses and/or waive certain fees in order to prevent total fund operating expenses (excluding any 12b-1 fees and certain other expenses) from exceeding 0.19% of the Series’ average daily net assets from March 5, 2010, until such time as the waiver is discontinued. Please see the most recent prospectuses and any applicable supplement(s) for additional information on these fee waivers and/or reimbursements. The Series’ distributor has contracted to limit the 12b-1 fees for Service Class shares to no more than 0.25% of average daily net assets from April 30, 2010 through April 30, 2011. In addition, Delaware Distributors, L.P. has voluntarily agreed to waive distribution and service fees of the Service Class shares from exceeding 0.00% of average daily net assets. Earnings from a variable annuity or variable life investment compound tax-free until withdrawal, and as a result, no adjustments were made for income taxes. Expense limitations were in effect for all classes during certain periods shown in the Series performance chart above and in the Performance of a $10,000 Investment chart on the next page. Performance data do not reflect insurance fees related to a variable annuity or variable life investment or the deferred sales charge that would apply to certain withdrawals of investments held for fewer than eight years. Performance shown here would have been reduced if such fees were included and the expense limitation removed. For more information about fees, consult your variable annuity or variable life prospectus. Investments in variable products involve risk. An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although money market funds seek to preserve the value of an investment at $1.00 per share, it is possible to lose money by investing in them. Please read both the contract and underlying prospectus for specific details regarding the product’s risk profile. Cash Reserve Series-2 Delaware VIP® Cash Reserve Series Performance summary (continued) For period beginning Dec. 31, 2000, through Dec. 31, 2010 Starting value Ending value – – U.S. Consumer Price Index –– Delaware VIP Cash Reserve Series (Standard Class shares) The chart shows a $10,000 investment in the Delaware VIP Cash Reserve Series Standard Class shares for the period from Dec. 31, 2000, through Dec. 31, 2010. The chart also shows $10,000 invested in the U.S. Consumer Price Index for the period from Dec. 31, 2000, through Dec. 31, 2010. The U.S. Consumer Price Index is a measure of inflation that is calculated by the U.S. Department of Labor, representing changes in prices of all goods and services purchased for consumption by urban households. Index performance returns do not reflect any management fees, transaction costs or expenses. Indices are unmanaged and one cannot invest directly in an index. Performance of Service Class shares will vary due to different charges and expenses. Past performance is not a guarantee of future results. Cash Reserve Series-3 Delaware VIP® Trust — Delaware VIP Cash Reserve Series Disclosure of Series Expenses For the Six Month Period from July 1, 2010 to December 31, 2010 As a shareholder of the Series, you incur ongoing costs, including management fees; distribution and/or service (12b-1) fees; and other Series expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Series and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire six month period from July 1, 2010 to December 31, 2010. Actual Expenses The first section of the table shown, “Actual Series Return,” provides information about actual account values and actual expenses. You may use the information in this section of the table, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first section under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during the period. Hypothetical Example for Comparison Purposes The second section of the table shown, “Hypothetical 5% Return,” provides information about hypothetical account values and hypothetical expenses based on the Series’ actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Series’ actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Series and other funds. To do so, compare the 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only. As a shareholder of the Series, you do not incur any transaction costs, such as sales charges (loads), redemption fees or exchange fees, but shareholders of other funds may incur such costs. Also, the fees related to the variable annuity investment or the deferred sales charge that could apply have not been included. Therefore, the second section of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. The Series’ actual expenses shown in the table reflect fee waivers in effect. The expenses shown in the table assume reinvestment of all dividends and distributions. Expense Analysis of an Investment of $1,000 Expenses Beginning Ending Paid During Account Account Annualized Period Value Value Expense 7/1/10 to 7/1/10 12/31/10 Ratios 12/31/10* Actual Series Return Standard Class 0.20% Service Class 0.20% Hypothetical 5% Return (5% return before expenses) Standard Class 0.20% Service Class 0.20% Effective March 5, 2010, DMC voluntarily agreed to waive that portion, if any, of its management fee and/or pay/reimburse the Series to the extent necessary to ensure that total annual operating expenses (excluding any 12b-1 plan expenses, taxes, interest, inverse floater program expenses, brokerage fees, certain insurance costs, and nonroutine expenses or costs including, but not limited to, those relating to reorganizations, litigation, conducting shareholder meetings, and liquidations (collectively, “nonroutine expenses”)), does not exceed 0.19% of average daily net assets of the Series until such time as the voluntary expense cap is discontinued. Prior to March 5, 2010, the limitation had been reduced two times. Please see Note 2 in “Notes to Financial Statements”. The Series’ expense analysis would be as follows if the 0.19% limitation was in effect for the entire period: Expense Analysis of an Investment of $1,000 Expenses Beginning Ending Paid During Account Account Annualized Period Value Value Expense 7/1/10 to 7/1/10 12/31/10 Ratios 12/31/10* Actual Series Return Standard Class 0.19% Service Class 0.19% Hypothetical 5% Return (5% return before expenses) Standard Class 0.19% Service Class 0.19% *“Expenses Paid During Period” are equal to the Series’ annualized expense ratio, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). Cash Reserve Series-4 Delaware VIP® Trust — Delaware VIP Cash Reserve Series Sector Allocation As of December 31, 2010 Sector designations may be different than the sector designations presented in other Series materials. The sector designations may represent the investment manager’s internal sector classifications, which may result in the sector designations for one series being different than another series’ sector designations. Percentage Sector of Net Assets Agency Obligations % Certificates of Deposit % Commercial Paper % Colleges & Universities % Financial Services % Industrial % Mortgage Bankers & Brokers % Corporate Bonds % Municipal Bonds % Total Value of Securities % Liabilities Net of Receivables and Other Assets %) Total Net Assets % Cash Reserve Series-5 Delaware VIP® Trust — Delaware VIP Cash Reserve Series Statement of Net Assets
